 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8   _______________________________________
                                            )
 9   PORTCAAN, UNIPESSOAL LDA,              )                  No. C18-0881RSL
                                            )
10                         Plaintiffs,      )
                v.                          )                  ORDER DIRECTING ENTRY OF
11                                          )                  DEFAULT JUDGMENT
     JOHN DOE 1, et al.,                    )
12                                          )
                           Defendants.      )
13   __________________________________________)
14          This matter comes before the Court on a plaintiff’s request for default judgment against
15   Robert H. Johnson, a/k/a John Doe 2. Dkt. # 16. Johnson’s default was entered on December 13,
16   2018. Dkt. # 15.
17          Upon entry of default, the well-pleaded allegations of the complaint relating to
18   defendant’s liability are taken as true. The defaulting party is deemed to have admitted all
19   allegations in the complaint pertaining to liability, but not allegations as to the amount of
20   damages. See TeleVideo System, Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987);
21   Danning v. Lavine, 572 F.2d 1386, 1389 (9th Cir. 1978); Dundee Cement Co. v. Howard Pipe &
22   Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir. 1983). In order to raise a plausible inference
23   of defendant’s liability, plaintiff alleged that it transferred €34,540 Johnson as a result of
24   defendant’s fraud and in violation of the Computer Fraud and Abuse Act. The motion for default
25   judgment is based on that uncontested allegation and the accompanying declaration of counsel
26
     ORDER DIRECTING ENTRY OF
     DEFAULT JUDGMENT
     setting forth the conversion rate, prejudgment interest, and costs associated with that loss.
 1
 2
            Having reviewed the motion and the remainder of the record, plaintiff’s request for
 3
     judgment by default is GRANTED. The Clerk of Court is directed to enter judgment in favor of
 4
     plaintiff and against defendant Robert H. Johnson in the following amounts:
 5
 6
            Principal Amount of Judgment in USD: $37,634.78
 7
            Pre-judgment Interest at $2.77 per day:    $ 1,736.71
 8
            Costs:                                     $    709.51
 9
10
     for a total of $40,081.00.
11
12
            Dated this 9th day of January, 2019.
13
14                                              A
                                                Robert S. Lasnik
15
                                                United States District Judge
16
17
18
19
20
21
22
23
24
25
26
     ORDER DIRECTING ENTRY OF
     DEFAULT JUDGMENT                                 -2-
